In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 17‐1178 
INTERNATIONAL ASSOCIATION OF MACHINISTS DISTRICT 
TEN and LOCAL LODGE 873, 
                                       Plaintiff‐Appellee, 

                                    v. 

RAY ALLEN, in his capacity as Secretary of the Wisconsin 
Department of Workforce Development, et al., 
                                        Defendants‐Appellants. 
                       ____________________ 

           Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
              No. 16‐CV‐77 — William M. Conley, Judge. 
                       ____________________ 

    ARGUED SEPTEMBER 15, 2017 — DECIDED SEPTEMBER 13, 2018 
                   ____________________ 

     Before MANION, ROVNER, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Wisconsin’s Act 1 of 2015, codi‐
fied at Wis. Stat. § 111.01 et seq., changed many provisions of 
that State’s labor laws. This case deals with a narrow provi‐
sion of Act 1 that attempts to change the rules for payroll de‐
ductions  that  allow  employees  to  pay  union  dues  through 
dues‐checkoﬀ authorizations.  
2                                                     No. 17‐1178 

    A  dues‐checkoﬀ  authorization  is  a  contract  between  an 
employer  and  employee  for  payroll  deductions.  These  are 
“arrangements  whereby  [employers]  would  check  oﬀ  from 
employee  wages  amounts  owed  to  a  labor  organization  for 
dues, initiation fees and assessments.” Felter v. Southern Pacific 
Co., 359 U.S. 326, 330–31 (1958). By signing an authorization, 
the  employee directs the employer  to  deduct union dues  or 
fees  routinely  from  the  employee’s  paycheck  and  to  remit 
those funds to the applicable union. Many of these authoriza‐
tions are irrevocable for a specified period—often one year—
for reasons of administrative simplicity. See Dkt. 43 at 2 (Eli‐
zondo Aﬀ.); see also N.L.R.B. v. Atlanta Printing Specialties and 
Paper Prods. Union 527, 523 F.2d 783, 786 (5th Cir. 1975). The 
union itself is not a party to the authorization, which is eﬀec‐
tive if and only if the employee wishes. Federal law has long 
provided, however, that unions can bargain collectively with 
employers over the standard terms of dues‐checkoﬀ authori‐
zations.  
    The  Taft‐Hartley  Act  imposes  three  limits  on  dues‐
checkoﬀ  authorizations:  the  authorization  must  be  (1)  indi‐
vidual for each employee, (2) in writing, and (3) irrevocable 
for no longer than one year. See 29 U.S.C. § 186(a)(2), (c)(4). 
Wisconsin’s Act 1 attempts to shorten this maximum period 
to thirty days. See 2015 Wis. Act 1, § 9, codified at Wis. Stat. 
§ 111.06(1)(i). 
    The  district  court  found  that  Wisconsin’s  attempt  to  im‐
pose  its  own  time  limit  on  dues‐checkoﬀ  authorizations  is 
preempted by federal labor law, and the court issued a per‐
manent injunction barring enforcement of that provision. In‐
ternational Ass’n of Machinists District 10 v. Allen, No. 16‐cv‐77, 
2016 WL 7475720, at *7 (W.D. Wis. Dec. 28, 2016). We aﬃrm. 
No. 17‐1178                                                           3 

This case is controlled by the Supreme Court’s summary af‐
firmance  in  a  case  finding  a  nearly  identical  State  law 
preempted.  Sea  Pak  v.  Indus.,  Tech.  &  Prof.  Employees,  Div.  of 
Nat’l  Maritime  Union,  400  U.S.  985  (1971)  (mem.).  We  reject 
Wisconsin’s eﬀort to undermine the precedential force of Sea 
Pak, which is fully consistent with more general federal labor 
law  preemption  principles.  See,  e.g.,  Machinists  v.  Wisconsin 
Employment Relations Commʹn, 427 U.S. 132, 140–42, 153 (1976). 
Wisconsin’s attempt to short‐circuit the collective bargaining 
process and to impose a diﬀerent dues‐checkoﬀ standard is 
preempted by federal law.  
I. Factual and Procedural History 
    A.  Wisconsin Act 1 
    Before Act 1 was enacted in 2015, Wisconsin law had al‐
lowed  so‐called  union  security  agreements  in  which  unions 
and  employers  would  agree  that  employees  would  be  re‐
quired  either  to  join  the  union  or  pay  fair‐share  fees.  That 
changed with Act 1’s “right‐to‐work” provisions, which pro‐
hibit employers from requiring their employees to pay dues 
or fees to a union. See International Union of Operating  Engi‐
neers Local 139 v. Schimel, 863 F.3d 674, 676–77 (7th Cir. 2017), 
excerpting  2015  Wis.  Act  1,  § 5,  codified  at  Wis.  Stat. 
§ 111.04(3)(a). Act 1 provides in part: “No person may require, 
as a condition of obtaining or continuing employment, an in‐
dividual  to  …  Pay  any  dues,  fees,  assessments,  or  other 
charges … to a labor organization.” § 111.04(3)(a)(3). This also 
meant that Wisconsin employers and unions could no longer 
enter  into  an  enforceable  mandatory  union  security  agree‐
ment—a term in a collective bargaining agreement where an 
employer promises the union that, as a condition of employ‐
ment, it will require its employees to maintain membership in 
4                                                                No. 17‐1178 

the union. We held in Schimel that this “right‐to‐work”/man‐
datory  union  security  agreement  portion  of  Act  1  is  not 
preempted by federal law. 863 F.3d at 677.1 
    The section of Act 1 challenged in this lawsuit attempts a 
less  dramatic  change  in  labor  law.  It  requires  employers  to 
terminate dues‐checkoﬀ authorizations within thirty days of 
receiving written notice from the employee. 2015 Wis. Act 1, 
§ 9, codified at Wis. Stat. § 111.06(1)(i). This challenged provi‐
sion reads: 
            (1) It shall be an unfair labor practice for an em‐
            ployer individually or in concert with others: … 
            (i) To deduct labor organization dues or assess‐
            ments from an employeeʹs earnings, unless the 
            employer has  been  presented  with  an  individ‐
            ual order therefor, signed by the employee per‐
            sonally, and terminable by the employee giving 
            to the employer at least 30 days’ written notice 
            of  the  termination.  This  paragraph  applies  to 
            the extent permitted under federal law.  
      B.  The Dispute at the John Deere Plant 
   This case stems from a complaint filed with the Wisconsin 
Department of Workforce Development, the State agency that 
enforces Wisconsin’s wage laws. Lisa Aplin, an assembler at a 
John  Deere  plant  in  Wisconsin,  signed  a  dues‐checkoﬀ  au‐
thorization in  November 2002. Her authorization instructed 
John Deere to deduct union dues from her paychecks and to 

                                                 
      1 Schimel followed our decision in Sweeney v. Pence, 767 F.3d 654 (7th 

Cir.  2014),  where  a  divided  panel  upheld  an  identical  Indiana  law,  and 
rehearing en banc was denied by an equally divided court. 
No. 17‐1178                                                         5 

remit them to the International Association of Machinists Dis‐
trict  10  and  Local  Lodge  873,  the  plaintiﬀs‐appellees  here, 
which we refer to as the Machinists or the union. Aplin’s au‐
thorization said that it was “irrevocable for one (1) year or un‐
til the termination of the collective bargaining agreement … 
whichever occurs sooner.” It also provided that it would be 
automatically renewed for successive one‐year periods unless 
the collective bargaining agreement terminated or Aplin gave 
notice during a fifteen‐day annual period. The authorization 
also provided that it was “independent of, and not a quid pro 
quo for, union membership.” This arrangement remained in 
eﬀect until 2015. As the State explains, dues‐checkoﬀ authori‐
zations like this are a convenient way for employees to pay 
their union dues or fair‐share fees.  
    In the wake of Act 1, John Deere and the Machinists up‐
dated  their  collective bargaining agreement,  but they left in 
place a term making dues‐checkoﬀ authorizations irrevocable 
for one year. In July 2015, Aplin sent a letter to John Deere and 
the  union  invoking Act  1  and  requesting  the  termination  of 
her  dues‐checkoﬀ  authorization.  The  union  responded  that 
her request was untimely and could not be granted unless she 
renewed it during the annual cancellation period that Novem‐
ber.  
    Aplin then filed a complaint with the State agency claim‐
ing that John Deere was violating State wage laws by not hon‐
oring  within  thirty  days  her  attempt  to  revoke  the  dues‐
checkoﬀ authorization. She sought a refund of $65.60 in union 
dues deducted from her pay after the cancellation would have 
taken eﬀect. In November 2015, the agency sided with Aplin, 
finding  that  Wis.  Stat.  §  111.06(1)(i)  applied  and  that  John 
Deere had to honor Aplin’s cancellation and refund request, 
6                                                        No. 17‐1178 

or  face  enforcement  action.  The  company  then  reimbursed 
Aplin for the $65.60 deducted from her paycheck. Around the 
same time, the agency handled another similar dues‐checkoﬀ 
complaint  invoking  Wis.  Stat.  §  111.06(1)(i)  and  concluded 
that  it  “must  enforce  the  statute  in  its  current  form”  unless 
and until it was found preempted. 
     C.  This Federal Lawsuit 
    In  February  2016,  the  Machinists  filed  this  action  in  the 
Western District of Wisconsin and moved to enjoin the State 
from  enforcing  Act  1’s  dues‐checkoﬀ  provision.  The  union 
contended that the federal Labor‐Management Relations Act 
of 1947, better known as the Taft‐Hartley Act, preempted Act 
1 on this score. See Pub. L. No. 80–101, § 302(a), (c)(4), 61 Stat. 
157, codified at 29 U.S.C. § 186(a), (c)(4). 
    To protect against corruption in the collective bargaining 
process, the Taft‐Hartley Act, as amended, prohibits “any em‐
ployer or association of employers” from giving “any money 
or  other  thing  of  value”  to  “any  labor  organization,” 
§ 186(a)(2),  unless  one  of  a  long  list  of  exceptions  applies. 
§ 186(c). The exception relevant here provides: 
        The [prohibition] provisions of this section shall 
        not be applicable … 
        (4)  with  respect  to  money  deducted  from  the 
        wages of employees in payment of membership 
        dues in a labor organization: Provided, That the 
        employer has received from each employee, on 
        whose  account  such  deductions  are  made,  a 
        written assignment which shall not be irrevoc‐
No. 17‐1178                                                      7 

       able for a period of more than one year, or be‐
       yond the termination date of the applicable col‐
       lective agreement, whichever occurs sooner … . 
§  186(c)(4).  The  union  argued  that  this  year‐long  dues‐
checkoﬀ exception in federal labor law is incompatible with, 
and thus preempts, the corresponding thirty‐day provision of 
Wisconsin’s Act 1. 
   The district court granted the union’s motion for summary 
judgment  and  permanently  enjoined  enforcement  of  Wis. 
Stat. § 111.06(1)(i). 2016 WL 7475720, at *7–8. The district court 
found that this issue was “relatively straightforward, since its 
resolution is controlled by the United States Supreme Court’s 
decision” in Sea Pak. Id. at *3, citing 400 U.S. 985 (1971).   
II. Analysis 
    We  review  the  legal  conclusions  of  summary  judgment 
rulings de novo, construing all facts and drawing all reason‐
able inferences in favor of the non‐moving parties. See Wis‐
consin Central Ltd. v. Shannon, 539 F.3d 751, 756 (7th Cir. 2008). 
Here, however, because there are no genuine issues of mate‐
rial fact, we must decide only whether the union is entitled to 
a judgment as a matter of law. Id.; Fed. R. Civ. P. 56(c). The 
main issue in this appeal is whether Wis. Stat. § 111.06(1)(i) is 
preempted by Taft‐Hartley’s § 302(c)(4), codified at 29 U.S.C. 
§ 186(c)(4).  We  also  must  address  whether  Taft‐Hartley’s 
§ 14(b)  exception  to  preemption  for  State  “right‐to‐work” 
laws—codified at 29 U.S.C. § 164(b)—allows Wisconsin to do 
what it attempted to do here.  
    We conclude that the Taft‐Hartley Act preempts Wiscon‐
sin’s attempt to set new rules for dues‐checkoﬀ authorizations 
governed  by  §  186(c)(4).  Because  the  challenged  portion  of 
8                                                       No. 17‐1178 

Act 1 regulates an employee’s optional dues‐checkoﬀ author‐
ization rather than an employee’s obligation to pay dues as a 
condition  of  employment,  it  falls  outside  the  scope  of  the 
§ 164(b) “right‐to‐work”/union security agreement exception. 
We explain in Part II‐A that we agree with the district court 
that the Supreme Court’s summary aﬃrmance in Sea Pak con‐
trols this case. In Part II‐B, we explain why Sea Pak fits com‐
fortably with broader preemption principles of labor law. In 
Part II‐C, we address and reject further arguments by the State 
for recognizing an exception from those principles here. 
     A. Sea Pak’s Continuing Force 
    The  procedural  history  of  the  Sea  Pak  decision  was  a  bit 
unusual,  but  the  district  court  correctly  found  that  the  Su‐
preme Court’s summary aﬃrmance in Sea Pak controls here. 
The  Supreme  Court  has  instructed  that  “the  lower  [federal] 
courts are bound by summary decisions by this Court ‘until 
such  time  as  the  Court  informs  (them)  that  (they)  are  not,’” 
because “votes to aﬃrm summarily … are votes on the merits 
of  a  case,”  just  like  those  accompanied  by  fully  reasoned 
Court opinions. Hicks v. Miranda, 422 U.S. 332, 344–45 (1975) 
(brackets and citation omitted). 
    To  understand  the  eﬀect  of  a  summary  aﬃrmance,  it  is 
usually necessary to look closely at the decision that was sum‐
marily aﬃrmed. In Sea Pak, the Southern District of Georgia 
found a Georgia law very similar to Act 1 preempted. A Geor‐
gia law required employers to treat dues‐checkoﬀ authoriza‐
tions as revocable at will. The district court found that provi‐
sion was “completely at odds” and “in direct conflict” with 29 
U.S.C. § 186(c)(4), which, as noted, permits dues‐checkoﬀs to 
be irrevocable for up to one year. 300 F. Supp. 1197, 1200 (S.D. 
No. 17‐1178                                                                          9 

Ga. 1969).2 “A union is thus permitted to bargain for and re‐
ceive a checkoﬀ of dues under authorizations which may be 
irrevocable for as long as one year.” Id. This Taft‐Hartley pro‐
vision meant “that no room remains for state regulation in the 
same field.” Id.3  
    The district court in Sea Pak also noted that Judge Noland 
of the Southern District of Indiana had reached the same con‐
clusion  on  the  same  preemption  question,  holding  that 
§ 186(c)(4)  preempted  an  Indiana  wage  assignment  law  re‐
quiring assignments to be revocable at will. Id. at 1198–99, cit‐
ing International B’hood of Operative Potters v. Tell City Chair Co., 
295 F. Supp. 961, 965 (S.D. Ind. 1968) (§ 186 “specifies the con‐
ditions necessary for a valid check‐oﬀ, and … is suﬃciently 


                                                 
     2 The district court also noted that the original House‐passed version 

of  §  186(c)(4)  would  have  made  dues‐checkoffs  “revocable  by  the  em‐
ployee at any time upon thirty days written notice to the employer,” Sea 
Pak,  300  F.  Supp.  at  1200—the  same  policy  Wisconsin  has  attempted  to 
impose here. The final version of § 186(c)(4) allowed the maximum period 
to be as long as a full year. The district court concluded: “I cannot be per‐
suaded that Federal preemption fails merely because Congress saw fit to 
adopt a less liberal power of revocation” in setting ground rules for dues‐
checkoff authorizations. Id.    
     3  In  so  holding,  the  Sea  Pak  district  court  interpreted  § 186(c)(4)  the 

same way the Supreme Court had already read a nearly identical provi‐
sion in the Railway Labor Act in Felter, see 359 U.S. at 330–31, discussed 
below at 20–23. The Sea Pak district court’s reasoning also correctly antici‐
pated  the  Supreme  Court’s  decision  seven  years  later  in  Machinists,  427 
U.S. at 153, where the Court found that certain aspects of the “federal reg‐
ulatory  scheme”  of  labor‐management  relations  “leave  the  parties  free” 
from “state attempts to influence the substantive terms of collective bar‐
gaining agreements” and from such attempts by the National Labor Rela‐
tions Board.  
10                                                                   No. 17‐1178 

pervasive and encompassing” to preempt State wage assign‐
ment laws). 
    The Sea Pak district court also had to decide whether the 
Taft‐Hartley provision in 29 U.S.C. § 164(b), which permitted 
States to outlaw “agreements requiring union membership as 
a  condition  of  employment,”  also  allowed  a  State  to  enact 
check‐oﬀ  provisions  contrary  to  what  is  provided  in 
§ 186(c)(4). 300 F. Supp. at 1199–1200. The court found that the 
State’s  dues‐checkoﬀ  regulation  was  not  saved  by  § 164(b): 
“Checkoﬀ authorizations irrevocable for one year after [their 
authorization] date do not amount to compulsory unionism 
as  to  employees  who  wish  to  withdraw  from  membership 
prior to that time.” Id. at 1201.  
    The Fifth Circuit aﬃrmed per curiam, adopting the district 
court’s  opinion.  423 F.2d 1229, 1230 (5th Cir. 1970). The Su‐
preme Court aﬃrmed that decision summarily, without opin‐
ion.  400  U.S.  985  (1971).  Both  preemption  arguments  ad‐
vanced in this case were “presented and necessarily decided” 
by the Court’s summary aﬃrmance in Sea Pak; they did not 
“merely lurk in the record.” See Illinois State Bd. of Elections v. 
Socialist Workers Party, 440 U.S. 173, 182–83 (1979) (preceden‐
tial eﬀect of summary aﬃrmance extends only to “the precise 
issues  presented  and  necessarily  decided,”  not  to  questions 
that “merely lurk in the record”). Sea Pak controls this case.4  

                                                 
      4 The employer‐appellant in Sea Pak presented the following questions 

to the Supreme Court, invoking mandatory appellate jurisdiction under 
28 U.S.C. § 1254(2) (1970):  
      A. Whether the Georgia Statute requiring that dues assignments 
      be  revocable  at  will  is  in  conflict  with  or  preempted  by  Section 
      302(c)(4) of the Labor Management Relations Act. 
No. 17‐1178                                                                        11 

    The State argues, though, that even if Sea Pak applies, sub‐
sequent  developments  in  the  Supreme  Court’s  case  law  on 
preemption mean that Sea Pak is no longer binding. Language 
in Hicks v. Miranda may oﬀer a small opening for lower courts 
to depart from summary decisions “when doctrinal develop‐
ments indicate otherwise.” 422 U.S. at 344, quoting Port Au‐
thority Bondholders Protective Comm. v. Port of New York Auth., 
387 F.2d 259, 263 n.3 (2d Cir. 1967) (addressing dismissals for 
lack of substantial federal questions), and citing Doe v. Hodg‐
son, 478 F.2d 537, 539 (2d Cir. 1973) (lower courts should fol‐
low summary decisions until Supreme Court says otherwise). 
We found such  an opening in Baskin v. Bogan, 766 F.3d 648, 
659 (7th Cir. 2014), finding that a 1972 summary dismissal for 
want  of  a  substantial  federal  question  rejecting  a  constitu‐
tional claim for same‐sex marriage was no longer binding in 
light of a consistent series of more recent Supreme Court de‐
cisions recognizing certain sexual orientation rights under the 
Constitution.  To  the  extent  there  might  be  any  theoretical 
room for departing from the summary aﬃrmance in Sea Pak, 
it would take much stronger signals from the Court to do so. 

                                                 
      B. Whether the Georgia Statute is a valid exercise of the authority 
      reserved to the Georgia legislature by Section 14(b) of the Labor 
      Management  Relations  Act,  and  is,  therefore  not  saved  from 
      preemption. 
Statement as to Jurisdiction for the Appellant at 5, Sea Pak, 400 U.S. 985 
(No. 70‐463), 1970 WL 136846, at *4. The issues presented here are indis‐
tinguishable. The Georgia law made dues‐checkoffs “revocable at the will 
of the employee,” Sea Pak, 300 F. Supp. 1199, while Wis. Stat. § 111.06(1)(i) 
grants  an  at‐will  cancellation  right  to  employees,  to  take  effect  in  thirty 
days. This thirty‐day delay is a distinction without a difference. Both stat‐
utes  operate  to  shorten  considerably  the  irrevocability  period  of  dues‐
checkoff agreements otherwise permitted under Taft‐Hartley. 
12                                                      No. 17‐1178 

As we explain in Part II‐B, there has been no comparable sea‐
change in labor‐law preemption or preemption more gener‐
ally that would justify a lower court in departing from Sea Pak.  
    In addition, to agree with the State and reverse here, we 
would have to split with two other circuits. See United Auto., 
Aerospace & Agric. Implement Workers of Am. Local 3047 v. Har‐
din County, 842 F.3d 407, 410, 421–22 (6th Cir. 2016) (following 
Sea  Pak  to  invalidate  county  ordinance  regulating  dues‐
checkoﬀ authorizations); N.L.R.B. v. Shen‐Mar Food Products, 
Inc., 557 F.2d 396, 399 (4th Cir. 1977) (agreeing with NLRB that 
“the  check‐oﬀ  provision  was  not  a  Union  security  device 
which would be subject to State law under Section 14(b)” of 
Taft‐Hartley);  see  also  N.L.R.B.  v. Atlanta  Printing  Specialties 
and  Paper  Products  Union  527,  523  F.2d  783,  784,  787–88  (5th 
Cir. 1975) (enforcing NLRB order to employer and union to 
honor dues‐checkoﬀ cancellations tendered during annual es‐
cape period of fifteen days). We agree with the Sixth Circuit 
that  Sea  Pak’s  “authority  remains  essentially  unchallenged” 
today. Hardin County, 842 F.3d at 421. 
      B.  Labor Law Preemption More Generally 
         1.  Machinists and Garmon Preemption 
    The State urges us to decide this case under more general 
field‐  or  conflict‐preemption  principles.  We  conclude,  how‐
ever, that Sea Pak is consistent with the Court’s other labor law 
preemption  decisions,  which  provide  quite  clear  guidance 
here. In Murphy v. National Collegiate Athletic Ass’n, 138 S. Ct. 
1461, 1480 (2018), the Supreme Court explained that all forms 
of federal preemption “work in the same way: Congress en‐
acts a law that imposes restrictions or confers rights on private 
actors; a state law confers rights or imposes restrictions that 
No. 17‐1178                                                           13 

conflict  with  the  federal  law;  and  therefore  the  federal  law 
takes precedence and the state law is preempted.” Most rele‐
vant  for  this  case,  “field  preemption”  occurs  “when  federal 
law occupies a ‘field’ of regulation ‘so comprehensively that 
it has left no room for supplementary state legislation.’” Id., 
quoting R.J. Reynolds Tobacco Co. v. Durham County, 479 U.S. 
130, 140 (1986). Federal statutes that preempt a field “reflect[] 
a  congressional  decision  to  foreclose  any  state  regulation  in 
the area, even if it is parallel to federal standards.” Murphy, 
138  S.  Ct.  at  1481,  quoting  Arizona  v.  United  States,  567  U.S. 
387, 401 (2012). 
    Over  the  decades  since enactment of the  National Labor 
Relations  Act  and  the  Taft‐Hartley Act,  the  Supreme  Court 
has  applied  field  preemption  in  a  host  of  cases  interpreting 
those laws. The resulting body of law reflects many individ‐
ual applications of the general principles of preemption, and 
labor‐law preemption cases specifically provide the most re‐
liable guidance for us in this case, if any were needed beyond 
the Court’s summary aﬃrmance in Sea Pak. 
    Labor law preemption applies, to put it broadly, when a 
State acts “as regulator of private conduct” with an “interest 
in setting policy” that is diﬀerent from the policy of the fed‐
eral government. Building & Constr. Trades Council v. Associ‐
ated Builders & Contractors of Mass./R. I., Inc., 507 U.S. 218, 229 
(1993)  (Boston  Harbor).  Most  relevant  here  are  two  forms  of 
field preemption in labor law, known as Garmon preemption 
and  Machinists  preemption.  The  Supreme  Court  has  ex‐
plained:  
           The first, known as Garmon pre‐emption, see 
        San Diego Building Trades Council v. Garmon, 359 
14                                                      No. 17‐1178 

      U.S. 236 (1959), “is intended to preclude state in‐
      terference  with  the  National  Labor  Relations 
      Boardʹs  interpretation  and  active  enforcement 
      of  the  ‘integrated  scheme  of  regulation’  estab‐
      lished by the [National Labor Relations Act (or 
      NLRA, also known as the Wagner Act)].” Golden 
      State  Transit  Corp.  v.  Los Angeles,  475  U.S.  608, 
      613 (1986) (Golden State I). To this end, Garmon 
      pre‐emption forbids States to “regulate activity 
      that the NLRA protects, prohibits, or arguably 
      protects or prohibits.” Wisconsin Dept. of Indus‐
      try v. Gould Inc., 475 U.S. 282, 286 (1986). The sec‐
      ond, known as Machinists pre‐emption, forbids 
      both  the  National  Labor  Relations  Board 
      (NLRB) and States to regulate conduct that Con‐
      gress intended “be unregulated because left ‘to 
      be  controlled  by  the  free  play  of  economic 
      forces.’” Machinists v. Wisconsin Employment Re‐
      lations Commʹn, 427 U.S. 132, 140 (1976) (quoting 
      NLRB  v.  Nash–Finch  Co.,  404  U.S.  138,  144 
      (1971)). Machinists pre‐emption is based on the 
      premise that “‘Congress struck a balance of pro‐
      tection, prohibition, and laissez‐faire in respect 
      to  union  organization,  collective  bargaining, 
      and labor disputes.’” 427 U.S., at 140, n. 4 (quot‐
      ing [Archibald] Cox, Labor Law Preemption Re‐
      visited, 85 Harv. L. Rev. 1337, 1352 (1972)). 
Chamber of Commerce v. Brown, 554 U.S. 60, 65 (2008); see also 
520 South Michigan Ave. Assoc. v. Shannon, 549 F.3d 1119, 1125–
26  (7th  Cir.  2008)  (summarizing  Garmon  and  Machinists 
preemption doctrines). 
No. 17‐1178                                                     15 

     Both the Garmon and Machinists doctrines apply broadly 
to  the  Wagner  (NLRA)  and  Taft‐Hartley Acts:  “the  object  of 
labor pre‐emption analysis,” according to the Court, is “giv‐
ing eﬀect to Congress’ intent in enacting” provisions of “the 
Wagner and Taft‐Hartley Acts” as statements of national la‐
bor‐management  policy.  Brown,  554  U.S.  at  73;  see  also  Bel‐
knap, Inc. v. Hale, 463 U.S. 491, 524–25 (1983) (referring to “the 
Wagner  and  Taft‐Hartley Acts”  as  a  cohesive  whole),  citing 
N.L.R.B. v. Insurance Agents, 361 U.S. 477, 489 (1960); Machin‐
ists, 427 U.S. at 141 (same). 
    Machinists  preemption  is  quite  broad.  It  recognizes  that 
federal  labor  statutes  “specifically  conferred  on  employers 
and  employees”  a  right  to  determine  certain  questions 
through  bargaining  and  the  use  of  other  “permissible  eco‐
nomic tactics,” and to be free from government fiat in finding 
solutions. Golden State Transit Corp. v. City of Los Angeles, 493 
U.S. 103, 112–13 (1989) (Golden State II) (where Machinists ap‐
plies, it extends  a right  enforceable under 42 U.S.C. § 1983). 
Although “the rule of the Machinists case is not set forth in the 
specific text of an enumerated section of the NLRA,” that stat‐
ute’s “language and structure” oﬀer “a guarantee of freedom 
for private conduct that the State may not abridge.” Id. at 111–
12. Machinists instructs that both the NLRB and the States “are 
without authority to attempt to introduce some standard of 
properly balanced bargaining power” or to impose “an ideal 
or balanced state of collective bargaining” because Congress 
intended to leave such balancing to labor and management. 
Machinists, 427 U.S. at 149–50 (quotations and citations omit‐
ted). “[T]he legislative purpose” as determined from the text 
and structure  of the Wagner and Taft‐Hartley Acts “may  … 
dictate that certain activity neither protected nor prohibited” 
by federal labor law may “be deemed privileged against state 
16                                                      No. 17‐1178 

regulation.” See id. at 141, quoting Hanna Mining Co. v. Marine 
Engineers, 382 U.S. 181, 187 (1965).  
    For example, we applied Machinists preemption to an Illi‐
nois law that required cemeteries and gravediggers to negoti‐
ate to establish a pool of workers who would “perform reli‐
giously required interments  during labor  disputes.”  Cannon 
v. Edgar, 33 F.3d 880, 882, 885–86 (7th Cir. 1994). Despite the 
State  law’s  benign  purpose  to  respect  certain  faiths’  beliefs 
concerning timely burial, the law impermissibly “meddle[d] 
with  the  collective  bargaining  process”  by  “directly  inter‐
fer[ing] with the ability of” labor and management “to reach 
an  agreement  unfettered  by  the  (labor)  restrictions  of  state 
law.”  Id.  at  886;  see  also  id.  at  885  (finding  same  statute 
preempted under Garmon as well). Similarly, we applied Ma‐
chinists preemption to an Illinois law that required hotels to 
give  custodial  workers  specified  break  periods,  rather  than 
leave the issue to collective bargaining. We found that the law 
was  not  a  minimum  labor  standard  but  a  specific  intrusion 
into collective bargaining in a particular industry. 520 S. Mich‐
igan Ave., 549 F.3d at 1121. 
    Even State laws with indirect eﬀects on bargaining can be 
preempted under Machinists. Though Machinists itself was di‐
rected  at  a  union’s  “refusal  to  work  overtime”  and  the  eco‐
nomic pressure that the refusal placed on the employer, see 
427 U.S. at 154, 155, it bars State regulation in any “zone pro‐
tected and reserved for market freedom” by federal labor law. 
Boston Harbor, 507 U.S. at 226–27 (city governments are “pre‐
empted from conditioning renewal of a taxicab operating li‐
cense upon the settlement of a labor dispute”), citing Golden 
State I, 475 U.S. at 618. In such zones, the Court observed in 
Brown, “the States have no more authority than the Board to 
No. 17‐1178                                                        17 

upset the balance that Congress has struck between labor and 
management.” 554 U.S. at 74 (brackets omitted), quoting Met‐
ropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724, 751 (1985). 
    Before turning to more specific discussion of Garmon and 
Machinists preemption principles as applied to dues‐checkoﬀ 
authorization,  we  address  the  State’s  broadest  argument, 
which is that the court should apply a much more demanding 
standard for preemption than was applied in Sea Pak, Garmon, 
or Machinists. The State cites and quotes Justice Kagan’s con‐
curring opinion in Kurns v. Railroad Friction Products Corp., 565 
U.S. 625, 638 (2012), which observes that some older preemp‐
tion cases may seem anachronisms in terms of newer preemp‐
tion principles and precedents. 
    Kurns  itself  provides  the  best  answer  to  the  argument. 
Both the Kurns majority and Justice Kagan followed the argu‐
ably  “anachronistic”  decision  in  Napier  v. Atlantic  Coast  Line 
Railroad  Co.,  272  U.S.  605  (1926)  (applying  field  preemption 
under  Locomotive  Inspection Act  for  railroad  safety  equip‐
ment).  They  did  so  because  Napier  had  established  the 
preemptive force of that statute decades earlier and Congress 
had not acted to change that law. 565 U.S. at 633 (majority); id. at 
638 (Kagan, J., concurring). As in Kurns, the Supreme Court 
has often observed that principles of stare decisis take on “spe‐
cial  force”  on  issues  of  statutory  interpretation.  They  do  so 
precisely because Congress can legislate to correct an errone‐
ous decision by the Court. E.g., Global‐Tech Appliances, Inc. v. 
SEB S.A., 563 U.S. 754, 765 (2011) (patent law); Illinois Brick Co. 
v. Illinois, 431 U.S. 720, 736 (1977) (antitrust law). A case that 
makes that point with special force, because Congress did re‐
spond with new legislation, is Patterson v. McLean Credit Un‐
18                                                     No. 17‐1178 

ion, 491 U.S. 164, 172–73 (1989) (civil rights litigation), super‐
seded by Civil Rights Act of 1991, as stated in CBOCS West, 
Inc. v. Humphries, 553 U.S. 442, 450 (2008). 
    The State’s reliance on more general principles of preemp‐
tion  from  other  statutory  contexts  thus  fails  to  engage  with 
the doctrinal heart of this case, which is the decades of deci‐
sions deciding the preemptive force of the Wagner and Taft‐
Hartley Acts. The issue before us is the preemptive scope of 
the Taft‐Hartley Act, so the most relevant guides are the Su‐
preme  Court’s  decisions  under  that  statute.  Moreover,  one 
cannot call Garmon and Machinists “anachronisms” when the 
Court has been citing and following them on a regular basis. 
See, e.g., Brown, 554 U.S. at 66 (2008 decision discussing both 
and applying Machinists preemption); Marquez v. Screen Actors 
Guild, Inc., 525 U.S. 33, 49 (1998) (applying Garmon preemp‐
tion); Golden State I, 475 U.S. at 615–16 (1986 decision applying 
Machinists preemption).  
       2.  Preemption for Dues‐Checkoﬀ Rules 
    Returning  to  the  text  of  the  relevant  Taft‐Hartley  provi‐
sion, 29 U.S.C. § 186(c)(4), federal labor law imposes only min‐
imal rules for collective bargaining on dues‐checkoﬀ authori‐
zation. Federal law leaves other details for resolution by pri‐
vate actors—employers, unions, and employees—through the 
collective  bargaining  and  dues‐checkoﬀ  authorization  pro‐
cesses.  
    Section 186 was enacted after Congress had gained some 
experience with how the Wagner Act worked in practice. The 
provision  was  intended  “to  deal  with  problems  peculiar  to 
collective bargaining” and in particular “was aimed at prac‐
tices which  Congress  considered inimical to the integrity of 
No. 17‐1178                                                         19 

the collective bargaining process.” Arroyo v. United States, 359 
U.S. 419, 424–25 (1959); see also Unite Here Local 355 v. Mulhall, 
571 U.S. 83, 84 (2013) (Breyer, J., dissenting from denial of cer‐
tiorari) (describing how § 186 operates to discourage corrup‐
tion of bargaining process). The backers of § 186 “were con‐
cerned with corruption of collective bargaining through brib‐
ery  of  employee  representatives  by  employers”  and  with 
other  related  financial  risks.  Arroyo,  359  U.S.  at  425–26.  The 
Taft‐Hartley Act thus made it unlawful for employers to de‐
liver “any money or other thing of value … to any labor or‐
ganization.” § 186(a), (a)(2).  
   Congress  did  not  intend,  however,  to  outlaw  dues‐
checkoﬀ agreements. They are not a special opportunity for 
corruption but a convenient way for employees to pay their 
union dues. So Congress included this exception to the anti‐
corruption provision: 
       The provisions of this section shall not be appli‐
       cable … 
       (4)  with  respect  to  money  deducted  from  the 
       wages of employees in payment of membership 
       dues in a labor organization: Provided, That the 
       employer has received from each employee, on 
       whose  account  such  deductions  are  made,  a 
       written assignment which shall not be irrevoc‐
       able for a period of more than one year, or be‐
       yond the termination date of the applicable col‐
       lective agreement, whichever occurs sooner. 
§ 186(c)(4). 
   This exception sets three, and only three, limits on dues‐
checkoﬀ agreements, the “written assignment” referred to in 
20                                                                  No. 17‐1178 

the statute. Such agreements must be (1) individual and (2) in 
writing, and (3) they must allow an employee to revoke it at 
least once a year or upon expiration of the applicable collec‐
tive  agreement.  Apart  from  those  limits,  dues‐checkoﬀ  au‐
thorizations are left to collective bargaining. States are not free 
to  mandate  additional  restrictions  for  the  benefit  of  unions, 
employers, or employees. 
      In addition to the summary aﬃrmance in Sea Pak, the Su‐
preme  Court  reached  the  same  conclusion  in  a  full  opinion 
interpreting a nearly identical provision in the Railway Labor 
Act,  45  U.S.C.  §  152  Eleventh  (b),  which  was  modeled  on 
§ 186(c)(4). Felter v. Southern Pacific Co., 359 U.S. 326, 332–33 
n.10 (1959).5 The RLA provision permits dues‐checkoﬀ agree‐
ments in railroad employee unions under the same conditions 
set  forth  in  § 186(c)(4).6  In  Felter,  the  Supreme  Court  inter‐
preted those terms to mean what Sea Pak held and what we 
                                                 
      5 Where RLA and NRLA provisions “are in all material respects iden‐

tical,” the Supreme Court has used RLA cases as a guide to the NLRA and 
vice  versa.  See  Communications  Workers  of  Am.  v.  Beck,  487  U.S.  735,  745 
(1988)  (applying  RLA  analysis  to  materially  identical  NLRA  provision), 
citing Ellis v. B’hood of Railway, Airline & Steamship Clerks, 466 U.S. 435, 452 
n.13  (1984)  (applying  NLRA  analysis  to  “equivalent  provision”  of  the 
RLA). 
      6 Notwithstanding any other provisions … a labor organization 

      … shall be permitted to make agreements providing for the de‐
      duction … from the wages of its or their employees … any peri‐
      odic dues … Provided, That no such agreement shall be effective 
      with respect to any individual employee until he shall have fur‐
      nished  the  employer  with  a  written  assignment  to  the  labor  or‐
      ganization of such membership dues, initiation fees, and assess‐
      ments, which shall be revocable in writing after the expiration of 
      one year or upon the termination date of the applicable collective 
      bargaining agreement, whichever occurs sooner.  
No. 17‐1178                                                                 21 

hold today under § 186(c)(4)—Congress left to private actors 
whether, and if so, how, to formulate a dues‐checkoﬀ agree‐
ment within the basic parameters set forth in the federal stat‐
ute.  The  individual  employee  must  agree  to  the  dues‐
checkoﬀ,  in  writing,  and  it  must  be  revocable  at  least  once 
every  year  or  at  the  expiration  of  the  collective  bargaining 
agreement, whichever occurs sooner. 
    The Felter Court explained that when Congress added Sec‐
tion 2 Eleventh (b) to the Railway Labor Act: 
               It thus became lawful to bargain collectively 
           for “union‐shop” and “checkoﬀ” arrangements; 
           but this power was made subject to limitations. 
           The limitation here pertinent is that, by force of 
           the proviso, the authority to make checkoﬀ ar‐
           rangements does not include authority to bind 
           individual employees to submit to the checkoﬀ. 
           Any  agreement  was  to  be  ineﬀective  as  to  an 
           employee  who  did  not  furnish  the  employer 
           with a written assignment in favor of the labor 
           organization, and any assignment made was to 
           be “revocable in writing after the expiration of 
           one  year … .”  This  failure  to  authorize  agree‐
           ments  binding  employees  to  submit  to  the 
           checkoﬀ was deliberate on the part of Congress. 
           Proposals to that end were expressly rejected. … 
           [The final bill allowed] the individual employee 
           to decide for himself whether to submit to the 


                                                 
Pub. L. No. 81–914, ch. 1220, 64 Stat. 1238 (1951), codified at 45 U.S.C. § 152 
Eleventh (b). 
22                                                    No. 17‐1178 

       checkoﬀ,  and  whether  to  revoke  an  authoriza‐
       tion after the expiration of one year.  
359 U.S. at 331–32. 
   The  Supreme  Court  then  explained  how  this  language 
placed  in  only  private  hands  the  decisions  about  additional 
terms of dues‐checkoﬀ authorizations: 
           The structure of § 2 Eleventh (b) then is sim‐
       ple: carriers and labor organizations are author‐
       ized to bargain for arrangements for a checkoﬀ 
       by the employer on behalf of the organization. 
       Latitude is allowed in the terms of such arrange‐
       ments,  but  not  past  the  point  such  terms  im‐
       pinge  upon  the  freedom  expressly  reserved  to 
       the  individual  employee  to  decide  whether  he 
       will authorize the checkoﬀ in his case. Similarly 
       Congress consciously and deliberately chose to 
       deny carriers and labor organizations authority 
       to  reach  terms  which  would  restrict  the  em‐
       ployee’s complete freedom to revoke an assign‐
       ment by a writing directed to the employer after 
       one  year.  Congress  was  specifically  concerned 
       with keeping these areas of individual choice oﬀ 
       the bargaining table. It is plainly our duty to ef‐
       fectuate this obvious intention of Congress … . 
Id. at 333. In Felter itself, the Court found that the employer 
and the union had violated those statutory ground rules by 
refusing to honor a timely revocation notice because it had not 
been submitted on a particular form. Id. at 330. 
No. 17‐1178                                                        23 

   Most  relevant  to  this  case,  however,  Felter  explained  the 
rules that apply as long as private agreements do not contra‐
dict the statutory ground rules:  
       Of course, the parties may act to minimize the 
       procedural  problems  caused  by  Congress’ 
       choice. Carriers and labor organizations may set 
       up procedures through the collective agreement 
       for processing, between themselves, individual 
       assignments and revocations received, and car‐
       riers  may  make  reasonable  designations,  in  or 
       out of collective bargaining contracts, or agents 
       to whom revocations may be sent. 
Id. at 334–35. In other words, those matters not governed ex‐
pressly  by  the  statute  were  left  to  the  collective  bargaining 
process, just as in Sea Pak and Machinists. 
       3.  Applying Machinists and Garman Preemption Here 
    Here, Wisconsin acted to give employees like Lisa Aplin 
an  additional  statutory  right  under  State  law:  the  ability  to 
cancel their duly authorized dues‐checkoﬀ agreements mid‐
year on just thirty days’ notice. Wis. Stat. § 111.06(1)(i). The 
problem  is  that  the  Taft‐Hartley Act  leaves  it  to  private  ac‐
tors—and  not  the  State—to  decide  how  long  the  dues‐
checkoﬀ authorization should last, as long as the authoriza‐
tion is individual, in writing, and not irrevocable for longer 
than one year. 29 U.S.C. § 186(c)(4). The State’s attempt to add 
additional  regulatory  requirements  for  dues‐checkoﬀs,  and 
thus to change the scope of permissible collective bargaining, 
is preempted.   
   A strong case could be made for Garmon preemption here 
because Act  1  can  place  employers  under  inconsistent  State 
24                                                              No. 17‐1178 

and  federal  expectations. After  agreeing  to  a  new  collective 
bargaining agreement, employer John Deere was caught here 
in a federal‐state bind. It had agreed, in light of federal law, to 
a collective bargaining agreement with the Machinists that in‐
corporated  by  reference  dues‐checkoﬀ  agreements  irrevoc‐
able for one year. Because this decision was inconsistent with 
Wisconsin’s thirty‐day revocability requirement, John Deere 
was told that it could be found responsible for committing an 
unfair  labor  practice  under  State  law.  But  if,  after  executing 
the collective bargaining agreement, John Deere had decided 
to ignore its requirements and to comply with Act 1 instead, 
it  could  have  been  brought  before  the  National  Labor  Rela‐
tions Board by the union for committing a federal unfair labor 
practice. See, e.g., Metalcraft of Mayville, Inc. and District Lodge 
No. 10, Int’l Assoc. of Machinists & Aerospace Workers of Am., No. 
18‐CA‐178322, 2017 WL 956627 (N.L.R.B. Div. of Judges Mar. 
10, 2017) (analyzing complaint brought by same union against 
diﬀerent employer in wake of Act 1). Garmon preemption is 
supposed to prevent just this sort of conflict between State law 
and the NLRB’s authority. See Brown, 554 U.S. at 65.7  



                                                 
      7 Another argument in favor of Garmon preemption is that the precise 

terms  of  dues‐checkoff  agreements  might  be  considered  a  wage‐related 
term of employment, and thus a mandatory subject of bargaining under 
the NLRA. 29 U.S.C. § 158(a)(5), (d); Garmon, 359 U.S. at 245 (“When an 
activity is arguably subject to § 7 or § 8 of the Act, the States as well as the 
federal  courts  must  defer  to  the  exclusive  competence  of  the  National 
Labor  Relations  Board”).  We  have  equated  the  two  before.  See  Office  & 
Prof. Employees Int’l. Union, Local 95 v. Wood Cty. Tel. Co., 408 F.3d 314, 317 
(7th Cir. 2005) (distinguishing “between dues checkoffs and other terms 
and  conditions  of  employment,”  but  only  with  respect  to  the  “express‐
contractual‐authorization requirement” for checkoffs). Since Sea Pak and 
No. 17‐1178                                                             25 

    The  State  responds  that  there  is  a  simple  solution  that 
would allow an employer to resolve this conflict. In the bar‐
gaining process, the State says, the employer could simply re‐
fuse  to  agree  to  any  irrevocability  period  longer  than  thirty 
days. That is true in theory, but this argument shows clearly 
why the State law is preempted under Machinists. Under the 
Taft‐Hartley Act, the State simply is not allowed to impose its 
own  view  of  how  best  to  balance  the  interests  of  labor  and 
management in zones that Congress deliberately left for reso‐
lution by collective bargaining. Machinists, 427 U.S. at 149–50 
(both NLRB and States “are without authority to attempt to 
introduce  some  standard  of  properly  balanced  bargaining 
power”  in  such  areas)  (quotation  marks  omitted),  quoting 
N.L.R.B. v. Insurance Agents, 361 U.S. 477, 497 (1960). Wiscon‐
sin’s Act 1 tries to short‐circuit the bargaining process by tell‐
ing John Deere and the union they must use a dues‐checkoﬀ 
irrevocability  period  much  shorter  than  federal  law  would 
otherwise permit.  
      As  explained  above,  Machinists  applies  a  rule  of  field 
preemption in areas that “Congress intended [to] be unregu‐
lated”  by  the  NLRB  or  the  States.  See  Brown,  554  U.S.  at  65 
(quotation marks omitted), quoting Machinists, 427 U.S. at 140. 
As  Felter  explained,  the  text  and  structure  of  Taft‐Hartley’s 
dues‐checkoﬀ provision do precisely that—employers and la‐
bor  organizations  “are  authorized  to  bargain  for  arrange‐
ments for a checkoﬀ by the employer on behalf of the organi‐
zation,”  and  it  is  “expressly  reserved  to  the  individual  em‐
ployee to decide whether he will authorize the checkoﬀ in his 
case.” 359 U.S. at 333. That leaves no room for Wisconsin to 
                                                 
Machinists provide such a clear answer to the issue presented in this case, 
we do not need to explore Garmon preemption in any more detail. 
26                                                     No. 17‐1178 

impose its own regulations in this same field. As in Felter, it 
“is  plainly  our  duty  to  eﬀectuate  this  obvious  intention  of 
Congress,” id., and to keep State law from invading this zone 
that Congress deliberately left to private actors.    
      C.  The State’s Arguments for an Exception 
    The State oﬀers two more arguments to shield Wis. Stat. 
§ 111.06(1)(i) from preemption. It first argues that preemption 
analysis should not apply to State dues‐checkoﬀ laws because 
29 U.S.C. § 186(c)(4), is only an exception to a criminal prohi‐
bition  against  bribery  and  corruption.  Second,  the  State  ar‐
gues  that  Taft‐Hartley’s  preemption  exemption  for  State 
“right‐to‐work”/mandatory  union  security  agreement  laws, 
§ 164(b),  applies  not  only  to  the  kind  of  agreements  men‐
tioned in its text, but also to State laws regulating the terms of 
dues‐checkoﬀ  authorizations.  Neither  argument  finds  sup‐
port in the statute or in the Supreme Court’s labor law deci‐
sions.  
         1. Section 186’s Preemptive Scope 
    First,  as  recounted  above,  Taft‐Hartley’s  prohibition  on 
employers and their agents giving “any money or other thing 
of value” to unions in § 186(a) was designed to fight corrup‐
tion. The exception in § 186(c)(4) goes further, though. It also 
sets  regulatory  terms  and  conditions  for  lawful  dues‐
checkoﬀs:  “Provided,  That  the  employer  has  received  from 
each employee, on whose account such deductions are made, 
a written assignment which shall not be irrevocable for a pe‐
No. 17‐1178                                                               27 

riod of more than one year[.]” This proviso shows a regula‐
tory intent, not just a narrowing of the scope of § 186(a)’s crim‐
inal liability.8 
   Section  186  is  not  a  generic  criminal  statute  applicable 
across many diﬀerent potential contexts, comparable to say, 
mail  or  wire  fraud.  Next  to  Taft‐Hartley’s  other  provisions, 
the scope, exceptions, and location of § 186 show that it seeks 
primarily to regulate the interaction between employers and 
employee representatives, including some key terms of dues‐
checkoﬀ authorizations. The fact that some violations of these 
policies  may  be  felonies,  see  §  186(d),  reflects  the  depth  of 
Congress’s  commitment  to  these  policy  choices.  It  does  not 
show a choice to limit this section’s preemptive eﬀect.  
    In addition, Machinists does not suggest that certain parts 
of  Taft‐Hartley  should  be  treated  diﬀerently  in  terms  of 
preemption. Where Congress deliberately left choices to pri‐
vate actors, neither the State nor the NLRB may intervene. See 
Machinists, 427 U.S. at 140 & n.4. Even public policy and reg‐
ulatory decisions in other areas of the law can be preempted 
under Machinists if they have an impact on the collective bar‐
gaining process. See above at 15–17.  
      Finally, by attempting to regulate the revocation period of 
dues‐checkoﬀ  authorizations,  Act  1  is  not  a  “state  law[]  of 
general  application”  like  minimum‐wage  laws  or  minimum 
                                                 
    8 The exception that immediately follows, § 186(c)(5), regarding union 

trust funds, provides another example of regulatory choices made in this 
fashion. Its “Provided” language lists permissible uses for trust funds, sets 
forth a process for approving trust fund plans, and even empowers district 
courts to appoint “an impartial umpire” to settle certain kinds of disputes. 
This structure is used elsewhere in federal labor law. See, e.g., § 158(a)(3) 
(union security agreements and unfair labor practices).   
28                                                             No. 17‐1178 

labor standards laws, which are generally not preempted. See 
Metropolitan Life Ins. Co. v. Massachusetts, 471 U.S. 724, 753, 755 
(1985). Here, Wisconsin seeks to modify a specific federal la‐
bor policy choice made in 29 U.S.C. § 186(c)(4), not to enact 
generally applicable health insurance standards, as in Metro‐
politan Life, see 471 U.S. at 727, or to impose “a minimum labor 
standard which does not interfere with the collective bargain‐
ing process,” as described in Shannon, 549 F.3d at 1129. This 
public policy decision in Wis. Stat. § 111.06(1)(i)—to narrow 
the  scope  of  bargaining  between  the  employer  and  the  un‐
ion—is preempted. 
           2. The  Exception  for  “Right‐to‐Work”/Union  Security 
              Agreements 
    The State also contends that Wis. Stat. § 111.06(1)(i) is per‐
missible  because  Taft‐Hartley’s  §  14(b)  expressly  permits 
States  to  outlaw  mandatory  union  security  agreements  in 
“right‐to‐work” laws. 29 U.S.C. § 164(b); see also Sweeney v. 
Pence, 767 F.3d 654, 658–59 (7th Cir. 2014) (describing history 
of §  164(b)). Whether to allow “agreements  requiring  mem‐
bership in a labor organization as a condition of employment” 
is a policy choice that Congress reserved to the States in that 
provision.  § 164(b).9  Wisconsin  contends  that  the  dues‐
checkoﬀ  authorization  at  issue  here  is  a  “maintenance  of 
membership”  device  best  thought  of  as  a  union  security 

                                                 
      9 § 164(b) reads in full: 

      Nothing in this subchapter shall be construed as authorizing 
      the  execution  or  application  of  agreements  requiring  mem‐
      bership in a labor organization as a condition of employment 
      in any State or Territory in which such execution or applica‐
      tion is prohibited by State or Territorial law. 
No. 17‐1178                                                        29 

agreement subject to § 164(b)’s preemption exception. Alter‐
natively,  the  State  contends  that  § 111.06(1)(i)’s  thirty‐day 
maximum is one of the “appropriate tools” the State can use 
in asserting the policy freedom granted by Taft‐Hartley. See 
Chamber of Commerce of United States v. Whiting, 563 U.S. 582, 
600–01 (2011) (plurality opinion). 
     These  arguments  depend  on  the  mistaken  premise  that 
dues‐checkoﬀ authorizations  are union  security  agreements, 
i.e., “agreements requiring membership in a labor organization as 
a condition of employment,” as set forth in the text of § 164(b) 
(emphasis  added).  They  are  not.  Dues‐checkoﬀ  authoriza‐
tions  are  optional  payroll  deduction  contracts  between  em‐
ployers and individual employees, similar to health insurance 
premium payroll  deductions or  retirement savings arrange‐
ments. Checkoﬀs can be mentioned in a collective bargaining 
agreement, but they need not be. See Columbia College Chicago 
v.  N.L.R.B.,  847  F.3d  547,  552–53  (7th  Cir.  2017)  (explaining 
that  NLRA  requires  bargaining  but  not  specific  contractual 
outcomes). Unlike public‐sector employees subject to collec‐
tive bargaining agreements, private sector employees cannot 
be forced to agree to these payroll deductions. Compare Dav‐
enport v. Washington Educ. Ass’n, 551 U.S. 177, 181–82 (2007), 
citing Wash. Rev. Code § 41.59.100 (2006) (“the employer shall 
enforce it by deducting from the salary” of employees), with 
29  U.S.C.  § 186(c)(4)  (requiring  employer  to  have  “received 
from each employee … a written assignment”). 
    In  both  Sea  Pak  and  Felter,  the  Supreme  Court  has  illus‐
trated  the  diﬀerence  between  dues‐checkoﬀ  authorizations 
and  union  security  agreements,  i.e.,  union‐shop  or  agency‐
shop provisions. Neither Taft‐Hartley nor the Railway Labor 
30                                                              No. 17‐1178 

Act in Felter equates dues‐checkoﬀs with compulsory union 
membership. In fact, Felter observed: 
           The Act makes no formal relationship between 
           a  union‐shop  arrangement  and  a  checkoﬀ  ar‐
           rangement; under [the Act] the parties can ne‐
           gotiate either one without the other, if they are 
           so disposed. And of course, a labor organization 
           member who is subject to a union‐shop arrange‐
           ment need not subscribe to the checkoﬀ; he can 
           maintain  his standing  by paying his dues per‐
           sonally. 
359 U.S. at 337 n.12; see also Dkt. 30–1 at 7 (collective bargain‐
ing agreement in this case provided that “if no such authori‐
zation is in eﬀect, [a member] must pay his membership dues 
directly  to  the  Union”).  By  summarily  aﬃrming  the  district 
court’s § 164(b) discussion in Sea Pak, the Supreme Court en‐
dorsed the conclusion that § 164(b) “reaches no further” than 
its terms. 300 F. Supp. at 1201. “Checkoﬀ authorizations irrev‐
ocable for one year after [their eﬀective] date do not amount 
to compulsory unionism as to employees who wish to with‐
draw from membership prior to that time.” Id.10  


                                                 
      10 On the facts of this case, Aplin’s dues‐checkoff authorization cannot 

reasonably  be  considered  a  union  security  device.  She  would  not  have 
faced any consequences from the union or her employer if she had never 
authorized it. It was also, by its express terms, “not a quid pro quo for … 
union  membership.”  Dkt.  30‐3.  The  dues‐checkoff  authorization  might 
have become a term of her employment once Aplin signed it, but it was 
never “a condition of employment” as that term is used in § 164(b)—the 
authorization was a freely adopted optional contractual arrangement with 
her  employer,  with  its  own  cancellation  terms  and conditions  that  fully 
complied  with  federal  law.  See  Dkt.  30‐1  at  7;  Dkt.  30‐3;  29  U.S.C. 
No. 17‐1178                                                                31 

    To counter these points, the State relies on Whiting, a case 
about  federal  immigration  law  and  an  Arizona  business  li‐
censing statute, for the idea that it can use “appropriate tools 
to exercise [the] authority” granted under federal labor law in 
§ 164(b). 563 U.S. at 600–01 (plurality opinion) (discussing 8 
U.S.C. § 1324a(h)(2), which permits States to impose “civil or 
criminal  sanctions”  on  “those  who  employ …  unauthorized 
aliens” provided this is done “through licensing and similar 
laws”).  
    Congress  did  not  write  §  164(b)  nearly  as  broadly  as  it 
wrote the statute in Whiting. Courts have rejected reliance on 
§ 164(b) to save State statutes that veered beyond the provi‐
sion’s express scope: agreements between labor and manage‐
ment designed to prevent workers from free‐riding on a un‐
ion’s services. See Idaho Bldg. & Const. Trades Council v. Inland 
Pacific  Chapter  of Assoc.  Builders  &  Contractors,  801  F.3d  950, 
954, 958 (9th Cir. 2015), citing Oil, Chem. & Atomic Workers Int’l 
Union v. Mobil Oil Corp., 426 U.S. 407, 409 & nn.1 & 2, 416–17 
(1976)  (explaining  free‐rider  problem  solved  by  union‐shop  
and agency‐shop agreements); see also Beck, 487 U.S. at 744, 
746, 748–49 (explaining that under Taft‐Hartley’s nationwide 
policy, which outlawed closed‐shop agreements where union 
membership was a pre‐condition for employment, “Congress 
authorized compulsory unionism only to the extent necessary 
to ensure that those who enjoy union‐negotiated benefits con‐
tribute to their cost”).   


                                                 
§ 186(c)(4). Aplin enjoyed the convenience of a payroll deduction for thir‐
teen years. Only in the last few months of the arrangement did she seek to 
change it. Sea Pak specifically rejected the notion that this state of affairs 
amounts to compulsory union membership. 
32                                                          No. 17‐1178 

    There  is  no  such  free‐rider  concern  here.  Wisconsin  is 
seeking to modify the terms of voluntary payroll deductions 
involving an employer and its employee, not mandatory un‐
ion‐ or agency‐shop requirements that the employer and the 
union agree to impose on all employees. We know this from 
the  terms  of  Act  1  itself.  Its  language  invoking  the  power 
granted by § 164(b) came in the “right‐to‐work”/union secu‐
rity  agreements  provision.  2015  Wis.  Act  1,  § 5,  codified  at 
Wis. Stat. § 111.04(3)(a).  
    In  Sweeney, we  described  the States’ § 164(b) freedom as 
“extensive,” 767 F.3d at 660, but the Supreme Court has made 
clear that before that freedom can apply, there must actually 
be  a  proper  union  security  agreement  in  dispute:  “state 
power, recognized by § 14(b), begins only with actual negotia‐
tion  and  execution  of  the  type  of  agreement  described  by  § 14(b). 
Absent such an agreement, conduct arguably an unfair labor 
practice would be a matter for the National Labor Relations 
Board  under  Garmon.”  Retail  Clerks  Int’l  Ass’n  Local  1625  v. 
Schermerhorn, 375 U.S. 96, 105 (1963) (Retail Clerks II) (empha‐
sis  in  original).  This  § 164(b)  authority  also  applies  “only 
where State and federal power are concurrent.” Algoma Ply‐
wood  &  Veneer  Co.  v.  Wis.  Employment  Relations  Bd.,  336  U.S. 
301, 315 (1949); 29 U.S.C. §§ 158(a)(3), 164(b). That is not the 
case  here  with  respect  to  dues‐checkoﬀ  authorizations.  Sec‐
tion  164(b)  does  not  authorize  States  to  regulate  other  ar‐
rangements not covered by  its  terms, such as dues‐checkoﬀ 
authorizations.  
                               Conclusion 
   In  light  of  Sea  Pak,  Machinists,  and  the  Supreme  Court’s 
other  labor  preemption  decisions,  29  U.S.C.  §  186(c)(4) 
preempts Wis. Stat. § 111.06(1)(i). The judgment of the district 
No. 17‐1178                                              33 

court reaching that conclusion and enjoining enforcement of 
the State statute is 
                                               AFFIRMED. 
34                                                     No. 17‐1178 

    MANION, Circuit Judge, dissenting. Section 302 of the Taft‐
Hartley Act, an amendment to the National Labor Relations 
Act,  makes  it  a  crime  for  an  employer  to  give  anything  of 
value to a union representing, or seeking to represent, its em‐
ployees. 29 U.S.C. § 186(a). But the law specifically exempts 
so‐called “checkoﬀ agreements,” wherein an employee agrees 
to set oﬀ a portion of each paycheck for union dues, so long 
as the employee submits a written assignment not irrevocable 
for more than one year. Id. § 186(c)(4). Thus, federal law pro‐
hibits  checkoﬀ  agreements  irrevocable  for  more  than  one 
year, but permits those with revocability periods of a year or 
less. 
    Nearly  50  years  ago,  a  district  judge  held  that  Taft‐
Hartley’s checkoﬀ provision preempted a state law requiring 
checkoﬀ agreements be revocable at will. Although the state 
law did not conflict with the federal checkoﬀ provision, the 
judge concluded that “[t]he area of checkoﬀ of union dues has 
been federally occupied to such an extent under [Section 302] 
that no room remains for state regulation in the same field.” 
SeaPak v. Indus., Tech. & Prof’l Emps., 300 F. Supp. 1197, 1200 
(S.D. Ga. 1969). That decision was summarily aﬃrmed first by 
the Fifth Circuit and then the Supreme Court, making it the 
law of the land. 400 U.S. 985 (1971) (mem.). As a result, states 
have  been  prohibited  since  1971  from  regulating  checkoﬀ 
agreements  despite  scant  textual  evidence  of  congressional 
intent to prevent them from doing so. 
    Enacted in 2015, Wisconsin’s right‐to‐work law challenges 
this precedent. In addition to outlawing compulsory union‐
ism, the law requires that checkoﬀ agreements be terminable 
upon 30 days’ notice to the employer. John Deere employee 
Lisa Aplin tried to take advantage of the new law by revoking 
No. 17‐1178                                                          35 

her checkoﬀ agreement, but the union, the International As‐
sociation of Machinists, was not pleased and refused to accept 
her  revocation. Aplin  charged  that  the  union  committed  an 
unfair labor practice, and the Wisconsin Department of Work‐
force  Development  agreed.  But  with  the  Supreme  Court’s 
summary aﬃrmance in hand, the union obtained an injunc‐
tion in federal district court.  
    The court today aﬃrms, relying not only on SeaPak, but on 
the doctrine of Machinists preemption, a form of labor‐specific 
preemption that didn’t acquire its name until five years after 
the  SeaPak  decision.  See  Lodge  76,  Int’l Ass’n  of  Machinists  & 
Aerospace Workers, AFL‐CIO v. Wis. Emp’t Relations Comm., 427 
U.S. 132 (1976). In my view, the SeaPak summary aﬃrmance 
deserves a fresh look. SeaPak’s holding that all state regulation 
of checkoﬀ agreements is preempted does not fit comfortably 
within  the  Machinists  doctrine.  Nor  does  it  stand  up  to  any 
scrutiny  under modern  general preemption doctrine, which 
now requires much stronger textual indications of Congres‐
sional intent to displace state regulation. I conclude that de‐
velopments over the last 47 years have eroded the preceden‐
tial  value  of  SeaPak  to  such  an  extent  that  we  no  longer  are 
obliged to follow it. Therefore, I would permit Wisconsin to 
enforce  its  limitation  on  checkoﬀ  agreements.  I  respectfully 
dissent. 
                           I. Background 
    Wisconsin’s right‐to‐work law, known as Act 1, went into 
eﬀect on July 1, 2015. Its main provision abolishes compulsory 
unionism, declaring that “[n]o person may require, as a con‐
dition of obtaining or continuing employment, an individual 
to  …  [p]ay  any  dues,  fees,  assessments,  or  other  charges  or 
expenses of any kind or amount … to a labor organization” or 
36                                                    No. 17‐1178 

“any 3rd party.” WIS. STAT. § 111.04(3)(a)3 & 4. Further, when 
an  employee  chooses  to  pay  dues  to  a  union  via  a  checkoﬀ 
from the employee’s paycheck, such checkoﬀ agreement must 
be  “terminable  by  the  employee  giving  to  the  employer  at 
least  30  days’  written  notice  of  the  termination.”  Id. 
§ 111.06(1)(i). The limitation on checkoﬀ agreements permits 
employees more flexibility, allowing them to easily stop de‐
ductions from their paychecks. 
    Lisa Aplin worked for John Deere. The International Asso‐
ciation  of  Machinists  had  a  collective  bargaining  agreement 
with John Deere to represent the employees at Aplin’s plant, 
but Aplin  never  agreed  to  join  the  union.  Nevertheless,  she 
was still obligated before the right‐to‐work law went into ef‐
fect to pay dues to the union. She had a checkoﬀ agreement to 
facilitate that payment. But when her obligation to pay ceased 
on July 1, 2015, she sought to revoke the checkoﬀ agreement 
as of July 31. The union refused to honor her revocation re‐
quest because, according to the union, the request didn’t com‐
ply  with  the  collective  bargaining  agreement.  Aplin  filed  a 
complaint with the Wisconsin Department of Workforce De‐
velopment, and that agency agreed that the union had com‐
mitted an unfair labor practice by refusing to accept a revoca‐
tion deemed lawful under state law. 
    The union sought declaratory and injunctive relief in fed‐
eral  court  on  the  ground  that  Wisconsin’s  restriction  of 
checkoﬀ agreements is preempted by federal law. The district 
court agreed, concluding that it was bound by the Supreme 
Court’s summary aﬃrmance in SeaPak. Int’l Ass’n of Machin‐
ists  Dist.  10  v.  Allen,  No.  16‐cv‐77‐wmc,  2016  WL  7475720 
(W.D. Wis. Dec. 28, 2016). Wisconsin appealed. 
       
No. 17‐1178                                                        37 

                            II. Analysis 
     Preemption  arises  from  the  Constitution’s  Supremacy 
Clause, which says federal law “shall be the supreme Law of 
the Land … any Thing in the Constitution or Laws of any State 
to  the  Contrary  notwithstanding.”  U.S.  Const.  art.  VI,  cl.  2. 
Since state law may not contradict federal law, sometimes the 
latter will render the former unenforceable. Preemption “may 
be  either  express  or  implied,”  Fidelity  Fed.  Savings  &  Loan 
Ass’n v. de la Cuesta, 458 U.S. 141, 152–53 (1982), but this case 
concerns  implied  preemption  because  “the  [National  Labor 
Relations Act]  contains  no  express  pre‐emption  provision,” 
Chamber of Commerce v. Brown, 554 U.S. 60, 65 (2008); see also 
520 S. Mich. Ave. Assocs., Ltd. v. Shannon, 549 F.3d 1119, 1125 
(7th Cir. 2008).  
    In implied preemption cases, we presume that “a state law 
should  be  sustained  ‘unless  it  conflicts  with  federal  law  or 
would frustrate the federal scheme, or unless the courts dis‐
cern  from  the  totality  of  the  circumstances  that  Congress 
sought to occupy the field to the exclusion of the States.’” 520 
S. Mich. Ave., 549 F.3d at 1125 (quoting Malone v. White Motor 
Corp., 435 U.S. 497, 504 (1978)). Typically, “[i]mplied preemp‐
tion analysis does not justify a ‘free‐wheeling judicial inquiry 
into  whether a  state statute is in tension with federal  objec‐
tives’; such an endeavor ‘would undercut the principle that it 
is Congress rather than the courts that preempts state law.’” 
Chamber of Commerce v. Whiting, 563 U.S. 582, 607 (2011) (quot‐
ing  Gade  v.  Nat’l  Solid  Wastes  Mgmt. Ass’n,  505  U.S.  88,  111 
(1992) (Kennedy, J., concurring in part and concurring in the 
judgment)). Consistent with that principle, we generally “as‐
sume that ‘the historic police powers of the States’ are not su‐
perseded ‘unless that was the clear and manifest purpose of 
38                                                       No. 17‐1178 

Congress.’” Arizona v. United States,  567 U.S. 387,  400 (2012) 
(quoting  Rice  v.  Santa  Fe  Elevator  Corp.,  331  U.S.  218,  230 
(1947)).  Most  importantly,  “[e]vidence  of  pre‐emptive  pur‐
pose is sought in the text and structure of the statute at issue.” 
CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 664 (1993). In typ‐
ical preemption cases, courts no longer attempt to read the tea 
leaves  to  determine  congressional  intent.  See  Kurns  v.  R.R. 
Friction Prods. Corp., 565 U.S. 625, 638 (2012) (Kagan, J., con‐
curring).  
    But this case concerns labor law. Must we throw general 
preemption principles, meant to preserve the traditional po‐
lice power of the States, out the window in this context? The 
court thinks so. To that end, it contends that the SeaPak deci‐
sion was an early application of (or at least consistent with) 
Machinists preemption. Machinists preemption is a species of 
field preemption in labor law that “forbids both the National 
Labor Relations Board (NLRB) and States to regulate conduct 
that Congress intended ‘be unregulated because left to be con‐
trolled by the free play of economic forces.’” Brown, 554 U.S. 
at 65 (quoting Machinists, 427 U.S. at 140) (some internal quo‐
tation marks omitted). The rationale is that Congress’ choice 
to  protect  and  prohibit  certain  labor  practices  (in  Sections  7 
and  8  of  the  NLRA)  implies  congressional  intent  that  what‐
ever it did not protect or prohibit in those sections was meant 
to be left to bargaining, unregulated by the States. See 520 S. 
Mich. Ave., 549 F.3d at 1125–26. 
    Because  of  this  assumption  regarding  congressional  in‐
tent,  Machinists  preemption  is  in  some  tension  with  general 
field  preemption  principles. As  several  justices  have  noted, 
“recent cases have frequently rejected field pre‐emption in the 
absence of statutory language expressly requiring it.” Kurns, 
No. 17‐1178                                                                          39 

565 U.S. at 640–41 (Sotomayor, J., concurring in part and dis‐
senting  in  part)  (quoting  Camps  Newfound/Owatonna,  Inc.  v. 
Town of Harrison, 520 U.S. 564, 617 (1997) (Thomas, J., dissent‐
ing));  see  also  id.  at  638  (Kagan,  J.,  concurring)  (criticizing  a 
1920s  application  of  field  preemption  as  an  “anachronism,” 
noting that “Congress had ‘manifest[ed] the intention to oc‐
cupy  the  entire  field  of  regulating  locomotive  equipment,’ 
based on nothing more than a statute granting regulatory au‐
thority over that subject matter to a federal agency.”).1 Com‐
mentators,  too,  have  noticed  the  Court’s  recent  move  away 
from broad application of field  preemption. See  Lauren  Gil‐
bert, Immigrant Laws, Obstacle Preemption and the Lost Legacy of 
McCulloch,  33  Berkeley  J.  Emp.  &  Lab.  L.  153,  160  (2012) 
(“Consistent  with  the  emphasis  on  statesʹ  rights  in  modern 
Commerce  Clause  and  Tenth  Amendment  cases,  the  Court 
has tended over the last fifteen years to narrow the availability 
of field preemption and obstacle preemption, absent clear ev‐
idence of Congressional intent.” (footnote omitted)). But Ma‐
chinists  preemption  necessarily  infers  congressional  intent 
from  silence. As  then‐Justice  Rehnquist  put  it,  “[t]he  entire 
body of this Court’s labor law pre‐emption doctrine has been 
built on a series of implications as to congressional intent in 
the face of congressional silence, so that we now have an elab‐
orate pre‐emption doctrine traceable not to any expression of 
                                                 
     1 The court points out that the Supreme Court in Kurns still followed 

the arguably anachronistic preemption holding. But the Court’s commit‐
ment to stare decisis is far stronger when it has issued an opinion on the 
merits than when the prior case is only a summary disposition. Ill. State 
Bd.  of  Elections  v.  Socialist  Workers  Party,  440  U.S.  173,  180–81  (1979).  So 
while stare decisis could have justified the result in Kurns (especially in a 
statutory case), the same might not be true were the Court to reevaluate 
SeaPak. 
40                                                             No. 17‐1178 

Congress, but only to statements by this Court in its previous 
opinions of what Congress must have intended.” Golden State 
Transit  Corp.  v.  City  of  Los  Angeles,  475  U.S.  608,  623  (1986) 
(Rehnquist, J., dissenting). 
    Despite this tension, the Court has given no indication that 
Machinists is in danger of being overruled. See Brown, 554 U.S. 
at 68–69. Yet the 2008 Brown decision, holding that a Califor‐
nia  law  restricting  certain  speech  about  unions  was 
preempted by the NLRA, relied in part on an express provi‐
sion  of  the  NLRA,  Section  8(c),  which  “expressly  precludes 
regulation of speech about unionization ‘so long as the com‐
munications  do  not  contain  a  threat  of  reprisal  or  force  or 
promise of benefit.’” Id. at 68 (quoting NLRB v. Gissel Packing 
Co., 395 U.S. 575, 618 (1969)). The Court said the existence of 
Section  8(c)  (codified  at  29  U.S.C.  §  158(c))  made  that  case 
“easier” than the typical NLRA preemption case “because it 
does not require us ‘to decipher the presumed intent of Con‐
gress in the face of that body’s steadfast silence.’” Id. (quoting 
Sears,  Roebuck  &  Co.  v.  Carpenters,  436  U.S.  180,  188  n.12 
(1978)). And before Brown, the Court hadn’t found a state law 
preempted under Machinists since Golden State in 1986.2  
    So,  while  Machinists  is  certainly  still  good  law,  I  would 
hesitate to extend it beyond its current boundaries. After all, 
even in the labor context, the Supreme Court is “reluctant to 
infer pre‐emption.” Building & Const. Trades Council of Metro. 
                                                 
      2 In Livadas v. Bradshaw, 512 U.S. 107, 117 n.11 (1994), the Court men‐

tioned Machinists preemption in a footnote, saying that in that particular 
case  the  difference  between  typical  conflict  preemption  and  Machinists 
was “entirely semantic, depending on whether Livadasʹs right is charac‐
terized as implicit in the structure of the Act (as was the right to self‐help 
upheld in Machinists) or as rooted in the text of § 7.” 
No. 17‐1178                                                               41 

Dist. v. Associated Builders & Contractors of Mass./R.I., Inc., 507 
U.S. 218, 224 (1993). “Federal labor law in this sense is inter‐
stitial, supplementing state law where compatible, and sup‐
planting it only when it prevents the accomplishment of the 
purposes of the federal Act.” Metro. Life Ins. Co. v. Massachu‐
setts, 471 U.S. 724, 756 (1985). 
     This leaves three main questions. First, can SeaPak be re‐
cast as a Machinists preemption case? If it cannot, can it be jus‐
tified under modern general preemption doctrine? And if that 
does not work, must we still follow it simply because it is a 
merits  decision  of  the  Supreme  Court  and  it  has  not  been 
overruled? I will take these in turn. 
     A. SeaPak as a Machinists Case 
    The  court  contends  that  the  Machinists  preemption  doc‐
trine supports the SeaPak summary aﬃrmance. It essentially 
seeks to recast SeaPak as a Machinists preemption case. Yet I 
cannot  find  any  cases  describing  SeaPak  this  way.3  On  the 
other hand, courts have interpreted SeaPak as a general field 
preemption  case  (with  no  mention  of  Machinists).  Most  re‐
cently, the Sixth Circuit characterized SeaPak as holding that 
“[a]llowing  dual  regulation  under  federal  and  state  law 
would undermine Congress’s purposes and contravene field 
preemption.”  United  Auto.,  Aerospace,  &  Agric.  Implement 
                                                 
     3 The district court in Georgia State AFL‐CIO v. Olens, 194 F. Supp. 3d 

1322, 1330–31 n.5 (N.D. Ga. 2016), noted in a footnote that “[d]espite reg‐
ulation  determining  the  boundaries  of  bargaining  in  this  regard,  the 
NLRA left a window between revocable checkoff authorizations and ir‐
revocable authorizations up to a year that would appear susceptible to a 
challenge under Machinist [sic] preemption as well.” But the court did not 
characterize SeaPak as a Machinists case. Rather, it said that even putting 
SeaPak to one side, Machinists preemption might also apply. 
42                                                      No. 17‐1178 

Workers of Am. Local 3047 v. Hardin Cty., 842 F.3d 407, 421 (6th 
Cir.  2016).  The  court  held  that  “[t]he  analysis  set  forth  in 
SeaPak is not conclusive, but it bears the Supreme Court’s im‐
primatur and its authority remains essentially unchallenged 
by any conflicting case law authority.” Id.; see also United Food 
& Commercial Workers Local 99 v. Bennett, 934 F. Supp. 2d 1167, 
1181–82 (D. Ariz. 2013) (“In finding that the Georgia statute 
was preempted, the trial judge appeared to rely on both con‐
flict and field preemption.”).  
    Further,  the  SeaPak  district  court  failed  to  mention  any 
cases  that  the  Supreme  Court  relied  on  to  establish  the  Ma‐
chinists preemption doctrine seven years later. Instead, it dis‐
cussed both conflict and field preemption. The court first con‐
cluded that the federal and state statutes were “completely at 
odds” and could not “coexist.” SeaPak, 300 F. Supp. at 1200. 
This  was  plainly  wrong,  since  Georgia’s  law  requiring 
checkoﬀ authorizations to be revocable at will did not violate 
federal law; it was possible to comply with both provisions. 
Second, the court found “[t]he area of checkoﬀ of union dues 
has been federally occupied to such an extent under [Section 
302]  that  no  room  remains  for  state  regulation  in  the  same 
field.” Id. For support, the court noted that the original ver‐
sion  of  the  legislation  in  the  House  would  have  made  it  an 
unfair labor practice for checkoﬀ authorizations to be irrevo‐
cable  for  more  than  30  days,  but  a  Senate  amendment  re‐
moved  that  provision.  Id.  The  court  rhetorically  asked 
whether,  if  the  legislation  had  included  the  original  House 
version of the checkoﬀ restriction, it would “have amounted 
to a clear Congressional mandate governing deduction of un‐
ion dues in every state?” Id. Of course, it would have, so the 
court said it couldn’t “be persuaded that Federal preemption 
fails merely because Congress saw fit to adopt a less liberal 
No. 17‐1178                                                                  43 

power of revocation and then incorporated it in a proviso.” Id. 
Such an analysis is not comparable to Machinists preemption, 
but  to  anachronistic  field  preemption  cases  that  have  fallen 
out of favor in recent years. I would conclude that SeaPak was 
decided as a general field preemption case.4 
    Even  so,  leaving  SeaPak  to  one  side,  does  Machinists  re‐
quire  preemption  of  the  Wisconsin  regulation  here? Admit‐
tedly, “congressional intent to shield a zone of activity from 
regulation is usually found only ‘implicit[ly] in the structure 
of the Act[.]’” Brown, 554 U.S. at 68 (quoting Livadas, 512 U.S. 
at 117 n.11). This means that States cannot legislate on top of 
the protections of Section 7 of the NLRA or the prohibitions 
of Section 8, on the theory that Congress intended everything 
else to be left to bargaining. See Cannon v. Edgar, 33 F.3d 880, 
885 (7th Cir. 1994); 520 S. Mich. Ave., 549 F.3d at 1125–26.  
    Had Congress included the language of Section 302(c)(4) 
of Taft‐Hartley alongside the prohibitions of Section 8 of the 
NLRA, I might be persuaded that the rationale of Machinists 
required  preemption of state regulations  mandating shorter 
periods  of  irrevocability  for  checkoﬀs.  Yet,  that  is  not  what 
happened. Instead, the language appears as an exception to a 
criminal  law otherwise  barring employers from  giving any‐
thing of value to unions.5 29 U.S.C. § 186(a). And as Wisconsin 


                                                 
     4 Nothing in the question presented or the limited briefing available 

from  the  SeaPak  appeals  demonstrates  that  the  Fifth  Circuit  or  the  Su‐
preme Court considered Machinists‐like arguments either. 
     5 The court says that Section 302(c)(4)’s placement as a criminal law, 

rather than, say, an unfair labor practice prohibited under Section 8 of the 
NLRA,  simply  means  that  Congress  was  really  committed  to  the  issue. 
Surely,  Congress  was  concerned  with  the  extended  irrevocability  of 
44                                                                  No. 17‐1178 

points out, the Department of Justice, not the NLRB, enforces 
Section 302’s criminal prohibition. Section 302(c)(4)’s position 
as a safe‐harbor exception to a criminal law, rather than as a 
regulation of the collective bargaining process under Sections 
7 and 8 of the NLRA, counsels against a finding of preemp‐
tion. Moreover, Congress does not “hide elephants in mouse‐
holes.”  Whitman  v.  Am.  Trucking  Ass’ns,  531  U.S.  457,  468 
(2001).  If  Congress  intended  to  grant  unions  an  aﬃrmative 
right  to  bargain  for  checkoﬀ  agreements  irrevocable  for  a 
year, it seems highly unlikely it would have placed the lan‐
guage  of  Section  302(c)(4)  in  a  “provided  that”  clause  of  an 
exception to an anti‐bribery statute. Cf. City of Chicago v. Ses‐
sions, 888 F.3d 272, 285 (7th Cir. 2018) (noting that “[a] clause 
in a catch‐all provision at the end of a list of explicit powers 
would  be  an  odd  place  indeed  to  put  a  sweeping  power  to 
impose any conditions on any grants”). 
      Further cutting against Machinists preemption is that dues 
checkoﬀ  is  “designed  as  a  provision  for  the  administrative 
convenience in the collection of union dues.” NLRB v. Atlanta 
Printing  Specialties  and  Paper  Prods.  Union  527, AFL‐CIO,  523 
F.2d  783,  786  (5th  Cir.  1975). As  the  Fifth  Circuit  explained, 
“Section 302 generally prohibits payments from employers to 
unions, in order to prevent corruption, but Subsection (c)(4) 
makes  an  exception  for  dues  deductions,  provided  that  the 
                                                 
checkoff  agreements.  But  Section  302  is  primarily  a  prohibition  of  em‐
ployer payments to unions, not a regulation of the collective bargaining 
process. Checkoffs are only permitted in the first instance as an exception 
to this general rule, and generally because they are convenient. The struc‐
ture of the section thus indicates that Congress likely intended simply to 
place  a  limit,  for  the  benefit  of  employees,  on  its  allowance  of  checkoff 
agreements. I do not believe we can infer preemption from such a statu‐
tory structure. 
No. 17‐1178                                                           45 

employee gives voluntary written consent. The emphasis is on 
protection  of  the  employee,  not  the  union.”  Id.  The  same  is 
true of the one year limit on irrevocability. If Section 302(c)(4) 
grants rights to anyone (and it does not appear to do so), it is 
the employee, who is entitled to exercise his or her free choice 
to  revoke  checkoﬀ  agreements.  See  id.  at  786–87;  Felter  v.  S. 
Pac.  Co.,  359  U.S.  326,  333  (1959)  (limitations  on  checkoﬀ 
agreements are a matter of the “employee’s freedom of deci‐
sion”).  In  light  of  this,  I  cannot  agree  that  Section  302(c)(4) 
grants unions the right to bargain for one year of irrevocabil‐
ity. Nor can I conclude that Congress, in permitting limited 
checkoﬀ agreements for convenience, intended to prevent the 
States from further preserving an employee’s right to freedom 
of choice. 
     As  this  case  demonstrates,  the  revocability  of  dues 
checkoﬀ agreements can pit an individual employee, who de‐
sires to revoke her checkoﬀ authorization, against the union, 
which would prefer to receive automatic dues for the remain‐
der of the agreement. That this case is about employee free‐
dom  from  the  union  substantially  distinguishes  it  from  the 
typical  Machinists  case  dealing  with  “Congress’  intentional 
balance between the power of management and labor to fur‐
ther their respective interests by use of their respective eco‐
nomic weapons.” Cannon, 33 F.3d at 885. While management 
and  labor  may  bargain  over  the  existence  and  terms  of 
checkoﬀ  agreements, neither  side  adequately  represents  the 
freedom of employees to revoke their agreements. It is in the 
union’s  interest  to  procure  the  maximum  irrevocability  pe‐
riod allowed under the law, not to bargain for the best inter‐
ests of its members. Simply put, this case does not involve the 
same type of regulation of collective bargaining that has jus‐
tified Machinists preemption in the past. 
46                                                      No. 17‐1178 

    Lastly, the court says that the Supreme Court reached the 
“same  conclusion”  as  SeaPak  in  Felter,  but  I  do  not  see  how 
Felter helps the court. That case was about whether, under the 
Railway Labor Act’s checkoﬀ provision, a union could require 
an employee to submit his revocation on a particular form fur‐
nished  by  the  union.  The  provision  at  issue  stated  that  no 
checkoﬀ agreement “shall be eﬀective with respect to any in‐
dividual employee until he shall have furnished the employer 
with a written assignment to the labor organization … which 
shall be revocable in writing after the expiration of one year 
… .”  Id.  at  327.  The  Supreme  Court  held  that  Congress  in‐
tended employees to be able to freely revoke their agreements 
after the year was up. It saw “no authority given by the Act to 
carriers and labor organizations to restrict the employee’s in‐
dividual freedom of decision” in collective bargaining. Id. at 
333.  
    Felter was not a preemption case. It simply interpreted the 
terms of a particular statute that granted a limited authority 
to labor and management to bargain for checkoﬀ agreements, 
subject to each employee’s ability to revoke his agreement af‐
ter a year. To be sure, the Supreme Court held that labor and 
management  could  not  bargain  for  additional  requirements 
beyond “a written assignment,” but it said so because it inter‐
preted the statute as preserving employee freedom. The up‐
to‐one‐year provision in Section 302(c)(4) is similar in that it 
protects  employees  from  certain  bargaining  decisions.  In 
some ways, that makes these provisions counter‐examples for 
Machinists preemption. Rather than reserving a zone of free‐
dom for bargaining, the statutes in Felter and here reserve a 
zone of freedom for employee choice. I cannot conclude that 
Machinists precludes States from expanding that zone. 
No. 17‐1178                                                                   47 

    In  sum,  I  conclude  that  the  Wisconsin  law  is  not 
preempted  under  Machinists.6  Therefore,  I  must  continue  to 
determine whether the SeaPak district court’s general preemp‐
tion conclusions are still binding on us today. 
      B. SeaPak under Modern General Preemption Doctrine 
     Can SeaPak withstand scrutiny under modern preemption 
doctrine? First, a quick review of general implied preemption. 
It  “comes  in  two  types:  (1)  field  preemption,  which  arises 
when the federal regulatory scheme is so pervasive or the fed‐
eral interest so dominant that it may be inferred that Congress 
                                                 
      6 The court also suggests that the Wisconsin law might be preempted 

under San Diego Building Trades Council v. Garmon, 359 U.S. 236 (1959). In 
Garmon, “the Court held that ‘[w]hen an activity is arguably subject to § 7 
or § 8 of the Act, the States as well as the federal courts must defer to the 
exclusive competence of the National Labor Relations Board if the danger 
of state interference with national policy is to be averted.’” NLRB v. State 
of Ill. Dep’t of Emp’t Sec., 988 F.2d 735, 738 (7th Cir. 1993) (quoting Garmon, 
359  U.S.  at 245).  This  case  does  not  concern activity even  arguably  pro‐
tected  by  Section  7  or  prohibited  by  Section  8  of  the  NLRA.  Moreover, 
Garmon preemption “seeks to protect the NLRBʹs primary jurisdiction in 
cases involving sections 7 and 8 of the NLRA.” 520 S. Mich. Ave., 549 F.3d 
at 1125. But the NLRB has no jurisdiction here; it does not enforce Section 
302 of the Taft‐Hartley Act.  
      Further,  I  would  not  consider  a  checkoff  agreement  to  be  a  wage‐
related term of employment under Section 8(a)(5) of the NLRA. A checkoff 
is  a  device  of  convenience  that  allows  an  employee  to  more  easily  pay 
union dues. It has no effect on the employee’s wages or work conditions. 
Even  where  the  union  and  management  bargain  for  the  existence  of 
checkoffs, employees need not take advantage of them. It is hard to see 
how  a  voluntary  agreement  to  pay  union  dues  out  of  one’s  paycheck 
would constitute a term of employment at all. 
    For these reasons, I would conclude that Garmon preemption is inap‐
plicable.  
48                                                        No. 17‐1178 

intended to occupy the entire legislative field; and (2) conflict 
preemption, which arises when state law conflicts with fed‐
eral law to the extent that ‘compliance with both federal and 
state regulations is a physical impossibility,’ or the state law 
‘stands as an obstacle to the accomplishment and execution of 
the  full  purposes  and  objectives  of  Congress.’”  Planned 
Parenthood of Ind., Inc., v. Comm’r of Ind. State Dep’t of Health, 
699 F.3d 962, 984 (7th Cir. 2012) (quoting Arizona, 567 U.S. at 
399). So we have three types of preemption: field preemption 
and two species of conflict preemption known as impossibil‐
ity and obstacle preemption. Importantly, preemption analy‐
sis  “begins  with  a  presumption  against  preemption  and  fo‐
cuses first on the text of the statute.” Id.  
    Impossibility preemption applies only where it is actually 
“impossible for a private party to comply with both the state 
and  federal  law.”  Patriotic  Veterans,  Inc.  v.  Indiana,  736  F.3d 
1041, 1049 (7th Cir. 2013). Although the SeaPak district court 
said that the federal and state statutes in that case were “com‐
pletely at odds” and could not “coexist,” SeaPak, 300 F. Supp. 
at 1200, it was plainly wrong. Like the revocable‐at‐will pro‐
vision at issue in SeaPak, the 30‐day irrevocability period now 
mandated by Wisconsin law does not violate federal law. Fed‐
eral  law  makes  an  employer  payment  to  a  union  under  a 
checkoﬀ agreement a crime only if such agreement is irrevo‐
cable  for  more  than  one  year.  The  30‐day  Wisconsin  period 
falls  within  the  safe‐harbor  exception  granted  by  Section 
302(c)(4) of the Taft‐Hartley Act. Since a 30‐day irrevocability 
No. 17‐1178                                                            49 

period complies with both state and federal law, SeaPak can‐
not be justified under impossibility preemption.7 
    Regarding  obstacle  preemption,  the  SeaPak  district  court 
attempted to ascertain the purpose behind Section 302(c)(4), 
noting  that  Senate  debate  revealed  “deep  concern  about 
checkoﬀs and the period during which they may be irrevoca‐
ble.” Id. The court theorized that “Congress ‘was not indiﬀer‐
ent to that  subject, but on the contrary, was so vitally inter‐
ested therein, that it established certain conditions precedent 
which  an  employer  must  meet  before  he  may  ‘check‐oﬀ’ 
membership dues.’” Id. (quoting State v. Montgomery Ward & 
Co., 233 P.2d 685, 688 (Utah 1951)). That finding was enough 
for  the  district  court  to  hold  Georgia’s  checkoﬀ  restriction 
preempted for creating an obstacle to the enforcement of fed‐
eral law. 
    This analysis was questionable in 1969, but it is totally un‐
tenable today. As I noted above, today’s “[i]mplied preemp‐
tion analysis does not justify a ‘freewheeling judicial inquiry 
into whether  a  state  statute is in tension with federal  objec‐
tives’; such an endeavor ‘would undercut the principle that it 
is Congress rather than the courts that preempts state law.’” 
Whiting, 563 U.S. at 607 (quoting Gade, 505 U.S. at 111 ((Ken‐
nedy, J., concurring in part and concurring in the judgment)). 
Looking to the text and structure of the law, and keeping in 
mind the presumption against preemption, I would conclude 
that  obstacle  preemption  is  inapplicable  here.  That  is  for 

                                                 
     7 The text of Section 8 of the NLRA provides no indication that a 30‐

day period of irrevocability would constitute an unfair labor practice un‐
der federal law, so I do not see how the NLRB could possibly sanction any 
private parties for complying with Wisconsin law. 
50                                                        No. 17‐1178 

much the same reason that I have already concluded Machin‐
ists is inapplicable, although the finding comes easier in the 
general  preemption  context  since  we  need  not  worry  about 
the inferences drawn from congressional silence that perme‐
ate Machinists cases. In short, nothing in the text of the NLRA, 
Taft‐Hartley  generally,  or  Section  302(c)(4)  specifically  indi‐
cates any federal objective that would be frustrated by Wis‐
consin’s regulation. 
     Finally,  we  have  general  field  preemption.  In  its  most 
sweeping  conclusion,  the  SeaPak  district  court  declared  that 
“[t]he area of checkoﬀ of union dues has been federally occu‐
pied to  such an  extent  under  [Section 302] that no  room  re‐
mains  for  state  regulation  in  the  same  field.”  SeaPak,  300  F. 
Supp.  at  1200. It  reached this conclusion relying  entirely  on 
legislative history. See supra at 9. But, as discussed above, “re‐
cent  cases  have  frequently  rejected  field  pre‐emption  in  the 
absence of statutory language expressly requiring it.” Kurns, 
565 U.S. at 640–41 (Sotomayor, J., concurring in part and dis‐
senting in part) (quoting Camps Newfound/Owatonna, 520 U.S. 
at  617  (Thomas,  J.,  dissenting)).  The  preemption  theory  the 
SeaPak district court advanced was entirely atextual, based in‐
stead on words Congress rejected. SeaPak, 300 F. Supp. at 1200. 
While  such  cavalier  use  of  legislative  history  to  determine 
congressional  intent  was  commonplace  at  the  time,  see  Citi‐
zens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 412 n.29 
(1971)  (where  the  legislative  history  is  ambiguous,  courts 
should  look  to  the  statute  to  determine  legislative  intent),  it 
has thankfully fallen out of favor, see Lamie v. U.S. Trustee, 540 
U.S.  526,  534,  536  (2004)  (even  though  a  statute  was  “awk‐
ward”  and  “ungrammatical,”  it  was  not  ambiguous  and  so 
the Court could not consult legislative history). No court to‐
day would find that  Congress  intended to occupy an entire 
No. 17‐1178                                                             51 

field  based  on  language  that  failed  to  make  it  into  the  final 
bill. 
   Writing on a clean slate, I would conclude that Wisconsin 
should be permitted to enforce its limitation on dues checkoﬀ 
agreements.  Nevertheless,  I  recognize  that  the  Supreme 
Court’s  summary  disposition  in  SeaPak  retains  some  prece‐
dential force. Thus, the final question is whether, even assum‐
ing SeaPak was wrongly decided, we should still follow it. 
     C. Is SeaPak Still Binding? 
    Unlike a denial of certiorari, a summary disposition of the 
Supreme Court is a decision on the merits of a case. See Hicks 
v.  Miranda,  422  U.S.  332,  344  (1975).  Therefore,  “unless  and 
until the Supreme Court should instruct otherwise,” inferior 
courts should treat summary dispositions as binding “except 
when doctrinal developments indicate otherwise.” Id. (quot‐
ing Port Auth. Bondholders Protective Comm. v. Port of N.Y. Auth., 
387  F.2d  259,  263  n.3  (2d  Cir.  1967)).8  Not  surprisingly,  the 
scope  of  that  “doctrinal  developments”  exception  has  been 
the subject of significant debate.  
   In Baskin v. Bogan, 766 F.3d 648 (7th Cir. 2014), this court 
considered the constitutionality of the marriage laws of Indi‐
ana and Wisconsin. We confronted the Supreme Court’s sum‐
mary  disposition  in  Baker  v.  Nelson,  409  U.S.  810  (1972) 


                                                 
      8 As I noted above, the Supreme Court has said “that summary affir‐

mances have considerably less precedential value than an opinion on the 
merits.” Socialist Workers Party, 440 U.S. at 180–81. However, this appears 
to apply only to the Supreme Court’s decisions whether to overrule its own 
cases. As a lower court, we are bound by summary affirmances unless the 
Hicks doctrinal developments exception applies. 
52                                                                  No. 17‐1178 

(mem.), which had dismissed an appeal from a same‐sex cou‐
ple challenging Minnesota’s marriage laws “for want of a sub‐
stantial federal question.” That decision was no longer bind‐
ing on the lower courts, we said, because subsequent doctri‐
nal  developments  in  cases  like  Romer  v.  Evans,  517  U.S.  620 
(1996), Lawrence v. Texas, 539 U.S. 558 (2003), and United States 
v. Windsor, 133 S. Ct. 2675 (2013), “make clear that Baker is no 
longer authoritative.” Baskin, 766 F.3d at 660. We so concluded 
even though none of those cases had questioned Baker’s con‐
clusion that no federal constitutional right to same‐sex mar‐
riage existed. Indeed, on the same day it decided Windsor, the 
Supreme Court also ruled in Hollingsworth v. Perry, 570 U.S. 
693 (2013), that it lacked jurisdiction to address the marriage 
question. See also Lawrence, 539 U.S. at 585 (O’Connor, J., con‐
curring in the judgment) (“Texas cannot assert any legitimate 
state interest here, such as national security or preserving the 
traditional  institution  of  marriage.”  (emphasis  added)).  The 
Court  ultimately  addressed  that  question  in  Obergefell  v. 
Hodges, 135 S. Ct. 2584 (2015), but we didn’t think it necessary 
to wait for the Court to overrule its summary disposition in 
Baker before we invalidated the Indiana and Wisconsin laws.9 
                                                 
      9 Not everyone shares our willingness to “jump the gun” on “overrul‐

ing” the Supreme Court’s supposedly “outdated” cases. In the same mar‐
riage  context,  the  Sixth  Circuit  insisted  that  Baker  was  still  binding  on 
lower courts. Judge Sutton wrote that circuit courts may only “ignore a 
Supreme  Court  decision”  in  two  circumstances:  “when  the  Court  has 
overruled  the  decision  by name  (if,  say,  Windsor  had  directly  overruled 
Baker) or when the Court has overruled the decision by outcome (if, say, 
Hollingsworth  had  invalidated  the  California  law  without  mentioning 
Baker).” DeBoer v. Snyder, 772 F.3d 388, 401 (6th Cir. 2014), rev’d on other 
grounds sub nom. Obergefell v. Hodges, 135 S. Ct. 2584 (2015). In his view, 
“[a]ny other approach returns us to a world in which the lower courts may 
anticipatorily overrule all manner of Supreme Court decisions based on 
No. 17‐1178                                                                  53 

    If we were willing to discard Baker in light of these cases, 
the same should apply here. As I have demonstrated, the Su‐
preme Court’s preemption jurisprudence has evolved signifi‐
cantly since SeaPak. The Court is now much more sensitive to 
federalism concerns and far less likely to imply preemption 
from ambiguous statutes or legislative history. The SeaPak dis‐
trict court’s analysis perhaps made some sense in 1969, but it 
cannot stand alongside modern preemption doctrine. There‐
fore, under Baskin, I would no longer regard it as binding.  
                                           III. Conclusion 
    Wisconsin  has  challenged  a  decades‐old  Supreme  Court 
summary aﬃrmance preventing it from legislating to provide 
employees additional freedom to revoke agreements to check 
oﬀ union dues from their paychecks. I conclude that the prec‐
edential value of that case, SeaPak v. Industrial, Technical & Pro‐
fessional  Employees,  400  U.S.  985  (1971)  (mem.),  has  been  so 
eroded by changes to preemption doctrine that we should no 
longer follow it. The court, perhaps sensing that SeaPak is on 
weak  ground  under  general  preemption  principles,  mostly 
defends it as an early application of labor‐specific Machinists 
preemption.  But  not  only  was  SeaPak  not  a  Machinists  case, 
Machinists is inapplicable to the Wisconsin law as a matter of 
first impression. Nor can the result be justified under modern 
preemption  doctrine,  which  grants  the  States  far  more  lati‐
tude to legislate alongside federal law than they once had.  

                                                 
counting‐to‐five  predictions,  perceived  trajectories  in  the  caselaw,  or, 
worst of all, new appointments to the Court.” Id.  
     I  am  sympathetic  to  Judge  Sutton’s  narrower  approach  to  the  Hicks 
exception, but Baskin remains the law in our circuit. If it were otherwise, 
this dissent would take the form of an opinion concurring in the judgment. 
54                                                 No. 17‐1178 

   I do not lightly recommend declining to follow Supreme 
Court precedent. But the SeaPak decision cannot stand up to 
scrutiny under today’s preemption doctrines. I am convinced 
that a court deciding this case today, writing on a clean slate, 
would find Wisconsin’s law not preempted. The changes to 
preemption doctrine have been so significant that we need no 
longer follow SeaPak. Therefore, Wisconsin should be permit‐
ted to enforce its limitation on dues checkoﬀ provisions. 
      I respectfully dissent.